Citation Nr: 0805680	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  03-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for an upper respiratory disorder and a 
stomach disability.  The veteran testified before the Board 
in July 2007.    

The Board notes that the veteran had also appealed a 
noncompensable initial rating for prostatitis that the RO 
awarded in an October 2001 rating decision.  By a December 
2006 supplemental statement of the case, the RO increased the 
rating from 0 percent disabling to 10 percent disabling.  By 
an October 2007 rating decision, the RO increased the rating 
from 10 percent disabling to 20 percent disabling.  In an 
October 2007 appeal response, the veteran stated that the 
October 2007 rating decision had satisfied his appeal for an 
increased initial rating for prostatitis.  Thus, the October 
2007 decision represents a total grant of benefits sought on 
appeal for this issue and there is no remaining issue on 
appeal.


FINDINGS OF FACT

1.  The veteran's in-service upper respiratory infections 
were acute and transitory and healed without residual 
disability.  The veteran's current upper respiratory disorder 
is attributable to a diagnosis of allergic rhinitis and is 
unrelated to his service or to any incident therein.

2.  The veteran's current stomach disability is due to 
irritable bowel syndrome (IBS) and is shown to be the result 
of his service in the Persian Gulf.


CONCLUSIONS OF LAW

1.  The veteran's current upper respiratory disorder is not 
due to an undiagnosed illness and was not otherwise incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2007).  

2.  The veteran's current stomach disability is presumed due 
to or the result of his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including peptic ulcers, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a six-month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).   

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms:  (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).    

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).    

The veteran's service records demonstrate that he served in 
the Southwest Asia theater of operations from March 1994 to 
March 1998 and received the Southwest Asia Service Medal.  
Thus, for purposes of entitlement to compensation under 
38 C.F.R. § 3.317(d), the veteran's status as a Persian Gulf 
veteran is confirmed.   

Upper Respiratory Disorder 

Service medical records show that the veteran complained of a 
productive cough with greenish sputum in May 1994 and was 
diagnosed and treated for an upper respiratory infection.  He 
was treated for a possible bacterial upper respiratory 
infection in December 1994 when he suffered from congestion 
and a productive cough with yellow/green phlegm.  The veteran 
was again treated for upper respiratory infections on 
February 1995, October 1996, and May 1997.  On separation 
examination in January 1998, aside from a cough associated 
with the flu, the veteran's lungs and chest were found to 
have no abnormalities.  There was also no diagnosis of any 
chronic upper respiratory condition.

A review of the veteran's service medical records shows that 
he was treated for upper respiratory infections on a few 
occasions in his approximately four years of active service.  
The evidence shows that the upper respiratory infections 
healed without residual complication prior to his separation 
and the in-service medical evidence does not show a diagnosis 
of any chronic condition.  Thus, the Board finds that the 
veteran's upper respiratory infections in service were acute 
and transitory.  The Board further finds that the weight of 
the evidence demonstrates that during the veteran's service 
there was no combination of manifestations sufficient to 
identify an upper respiratory condition so as to establish 
chronicity of such claimed disorder during service.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current upper respiratory disorder.  38 C.F.R. § 3.303(b).  
The first post-service evidence of an upper respiratory 
disorder is an April 1998 pulmonary function test where the 
veteran's lung age was found to be 51 years.  The testing 
otherwise indicated normal spirometry.  

VA medical records dated from April 2001 to August 2007 show 
that the veteran received intermittent treatment for allergic 
rhinitis and restrictive airway disease.  

On VA examination in August 2001, the veteran reported a 
daily dry cough.  He stated that he had no hemoptysis, 
wheezing, or positive phlegm since 1995.  He complained of 
dyspnea on exertion after walking for a few blocks.  A 
pulmonary function test showed normal flows at all lung 
volumes with apparent bronchodilator response.  There was 
possible restrictive pattern and normal diffusion capacity of 
carbon monoxide and air/bone gap.  The diagnosis was 
restricted pulmonary dysfunction, and the examiner found that 
there was no relationship with service.  

The veteran testified before the Board at a travel board 
hearing in July 2007.  Testimony revealed that the veteran 
was part of the smoke boundary team during service and helped 
to measure the air quality.  He testified that he was exposed 
to smoke every other day but wore a breathing apparatus.  He 
reported that he treated his current lung disorder with 
inhalers and other medication for his post-nasal drip and 
violent cough.  He stated that his violent coughs occurred 
once a month but that his post-nasal drip was constant.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no evidence of a direct medical 
nexus between military service and the veteran's current 
upper respiratory disorder.  The veteran's upper respiratory 
infections that he did incur in service were acute and 
transitory and resolved without residual complication prior 
to his separation.  No chronic disorder was shown in service.  
Thus, service connection for an upper respiratory disorder is 
not warranted.  In addition, allergic rhinitis is not a 
condition subject to presumptive service connection, so 
presumptive service connection for an upper respiratory 
disorder is not warranted.  There is no evidence of record 
demonstrating any connection between the veteran's current 
allergic rhinitis and his inservice upper respiratory 
infections.

Additionally, as allergic rhinitis is a diagnosed condition, 
the presumptive service connection provisions applying to 
service in the Persian Gulf and undiagnosed illnesses do not 
apply.  The veteran is therefore not entitled to service 
connection under 38 C.F.R. § 3.317.  

The veteran contends that his current upper respiratory 
disorder is related to his active service.  However, as a 
layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the medical evidence does not show any 
current upper respiratory disorder that was caused by any 
incident of service.  Therefore, the Board concludes that an 
upper respiratory disorder was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 
    
Stomach Disability 

Service medical records show that in May 1995, the veteran 
complained of stomach pains with mild nausea and three 
episodes of diarrhea a day for the previous week.  He was 
diagnosed with gastroenteritis.  An October 1995 medical 
record showed the veteran complaining of severe stomach 
cramps with gas.  There was slight pain upon abdomen 
palpation and slight distention to the lower quadrants of the 
abdomen near the naval area.  The diagnosis was gas 
distention to the abdomen.  On separation examination in 
January 1998, the veteran made no complaints about his 
stomach, and his abdomen and viscera were found to have no 
abnormalities.  Because there were only two recorded 
complaints of stomach pain during an approximately four-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current stomach disability.  38 C.F.R. § 3.303(b).  The first 
post-service evidence of record of symptoms relating to a 
stomach disability is an April 2001 VA medical report where 
the veteran complained of stomach cramps and diarrhea.  No 
diagnosis was made relating to a stomach disability at that 
time.  

On VA examination in August 2001, the veteran was found to 
have a soft abdomen with no distention or tenderness.  There 
were normal active bowel sounds.  The veteran had a normal 
upper gastrointestinal series, and the diagnosis was a normal 
digestive examination with no relationship to the 
gastroenteritis in service.  

In a January 2002 VA medical report, the veteran complained 
of occasional diarrhea and upset stomach.  He reported bowel 
movements and cramping twice a day.  The diagnosis was 
diarrhea.  A July 2002 Persian Gulf Research Center Report 
showed the veteran complaining of frequent bowel movements 
and abdominal bloating.  There was no pain or diarrhea.  

In a November 2006 VA medical report, the veteran complained 
of a history of multiple stools per day.  He reported 
abdominal pain prior to or with stooling times for the 
previous few years.  He denied any melena or bright red blood 
per rectum, weight loss, current abdominal pain, nausea, 
vomiting, fevers, chills, or sweats.  The abdomen was soft 
and non-tender with positive bowel sounds.  There was no 
organomegaly, pulsations, or bruits.  The diagnosis was 
probable irritable bowel syndrome (IBS).  A January 2007 VA 
medical report showed the veteran complaining of six to eight 
loose bowel movements a day.  The diagnosis was IBS.  

The veteran testified before the Board at a travel board 
hearing in July 2007.  Testimony revealed that his IBS 
started in late 1995 and caused him to use the bathroom four 
to eight times a day.  He testified that he had very soft 
bowel movements that were sometimes watery and sometimes 
loose.  

VA medical reports dated from July 2007 to August 2007 show 
that the veteran received treatment for IBS.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's stomach 
disability.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  In addition, no gastrointestinal disorders were 
diagnosed within the first post-service year, so service 
connection on a presumptive basis is not warranted.   

However, the Board must also consider the presumptive service 
connection provisions applying to service in the Persian 
Gulf.  See 38 C.F.R. § 3.317 (2007).  In this case, the 
veteran's status as a Persian Gulf veteran has been 
confirmed, and he has been diagnosed with IBS, a qualifying 
disability under 38 C.F.R. § 3.317(a)(2)(i).  The remaining 
question is whether the veteran's IBS is considered to be 
chronic.  

The evidence of record shows that the veteran was diagnosed 
with and treated for probable IBS in November 2006 and then 
received a definite diagnosis of IBS in January 2007.  
Because the veteran received a proposed diagnosis of IBS in 
November 2006 and a confirmed diagnosis of IBS shortly 
thereafter, the Board finds that November 2006 is the 
earliest date on which the signs or symptoms of IBS first 
became manifest for purposes of determining the six-month 
period of chronicity.  VA medical records show that the 
veteran received intermittent treatment for IBS from November 
2006 to August 2007.  He also received intermittent treatment 
prior to the period of a confirmed diagnosis for IBS, from 
April 2001 to July 2002, for various gastrointestinal 
complaints.  The Board finds that the veteran's IBS has 
existed for six months or more and thus constitutes a 
qualifying chronic disability under the presumptive service 
connection provisions applying to service in the Persian 
Gulf.  

Accordingly, the Board finds that service connection for the 
veteran's stomach disability, as presumed due to an 
undiagnosed illness, is warranted because the evidence 
establishes that it is as likely as not that the irritable 
bowel syndrome has existed for six months or more.

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the stomach disability is presumed due 
to an undiagnosed illness.  Therefore, presumptive service 
connection for a stomach disability must be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001; a rating 
decision in October 2001; statements of the case in January 
2003 and June 2006; and supplemental statements of the case 
in June 2005 and December 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2007 supplemental statement of the case.  The veteran 
received additional notice in December 2007.  However, the 
Board finds that the issuance of a supplemental statement of 
the case is not required because no evidence has been added 
to the claims file subsequent to the September 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for an upper respiratory disorder, to 
include as due to an undiagnosed illness, is denied.

Service connection for a stomach disability, to include as 
due to an undiagnosed illness, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


